Citation Nr: 1422882	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-21 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including as due to 
service-connected posttraumatic stress disorder (PTSD) with mild depression.

2.  Entitlement to service connection for hypertension, also including as due to the service-connected PTSD with mild depression, but also Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1962 to September 1966.

He appealed to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Board remanded the claims to obtain treatment records and have the Veteran undergo VA compensation examinations for medical opinions.  Unfortunately, though, another remand is required.  So the Board is again remanding these claims to the Agency of Original Jurisdiction (AOJ).


REMAND

While the Board sincerely regrets the further delay that inevitably will result from again remanding, rather than immediately deciding, these claims, it is necessary to ensure they are fully developed and receive all due consideration.

In a December 2012 statement, the Veteran reported that his physician, Dr. A. H. Kazemy of the Salem Community Based Outpatient Center, had confirmed in progress notes that there is an etiological link between the Veteran's sleep apnea and PTSD.  This evidence in not in the file, however, so the AOJ must ensure the Veteran's complete treatment records from this facility are obtained on remand.

In addition, a review of the record shows that in May 2013 the Veteran submitted additional evidence consisting of a journal article about a link between PTSD and cardiovascular disease, including hypertension.  The evidence is not duplicative of evidence already in the claims file and has been previously considered in the first instance by the RO as the AOJ.  Consequently, since the Veteran did not waive this right to have the AOJ (RO) initially consider this additional evidence, in favor of the Board, the claim of entitlement to service connection for hypertension must be returned to the AOB for initial review of this new evidence.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's treatment records from the VA Medical Center (VAMC) in Portland, Oregon, dated since October 2012, as well as his complete treatment records from the Salem Community Based Outpatient Center, especially those from Dr. A. H. Kazemy concerning the Veteran's sleep apnea.

2.  After receiving these additional records, readjudicate these claims in light of this and all other additional evidence received since the most recent SSOC in April 2013.  If these claims continue to be denied, send the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



